Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 34 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 34 and claims 18-33 are considered to be separate inventions and therefor properly restricted under a product and method of using relationship. The product may find separate utility as a refractory piece in a furnace.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claim 34 is not eligible for rejoinder because the claim does not meet the requirement so of 35 USC 112(b). The claim lacks an active processing step, thereby failing to set out and circumscribe a particular area with a reasonable degree of clarity.  Process claims require an active process step which clearly defines the process.  Ex parte Elrich 3 USPQ2d 1011 (1987). The limitation “utilizing” is not considered to clearly define an active process step.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “the aforesaid alcohols” lacks antecedent basis because it does not clearly define what are the aforesaid alcohols. Applicants argue the “aforesaid alcohols” are the monovalent or polyvalent alcohols, amending the claim to recite monovalent or polyvalent alcohols would overcome the rejection.
	The amendments to claims 26 and 28 overcome the rejections under 35 USC 112 (b).
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lynen et al (20160272548).
	Lynen et al teach a ceramic component including SiC which is infiltrated with silicon.
	With respect to claim 19, silicon carbide and/or boron carbide is used [0019].
	With respect to claim 20, the particle size is 70-200 microns [0019].
	Although Lynen et al use carbon black rather than a sugar, starch or cellulose solution or resin these are considered to be starting materials that are no longer present in the final claimed component. They all react with Si to form SiC.
	The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Claim(s) 18,21-33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aghajanian et al (20090130435
	Aghajanian et al teach a SiC reaction bonded body with Si infiltration. 
although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

	With respect to claim 29, the contents of SiC and Si fall within the claim, see Table 1 and 3. Carbon is not present.
	The density is 3.00-3.14 g/cm3, see Tables 1 and 2.
	With respect to claims 31-33, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Response to Arguments
	Applicants’ argument that Lynen fails to describe a binder jetting 3D printing technique is not persuasive in overcoming the rejection because the claims do not require a process that uses a binder jetting 3D printing technique. Furthermore, Lynen uses a resin in the raw material not unlike the instant invention. applicants also argue Lynen fails to disclose impregnation and carbonization with a solution of a sugar solution, starch solution or resin system. Lynen does teach impregnation of a carbon solution [0029], applicants have not shown by way of tangible evidence there is any difference in homogeneity between the product of Lynen and the product formed by the process of the claims and the claims reflect that difference. Applicants argue a sponge like 
	It is agreed that Aghajanian teaches a different process than the claims in forming the green body, however the claims are claiming the product formed from the process not the green body that is sintered.  Applicants have not shown by way of tangible evidence that the final product taught by Aghajanian is in fact different from the final product of the instant invention and the claims reflect this difference. From the figures the formed bodies of Aghajanian appear to be homogeneous.
 	With respect to Aghajanian requiring a silicon alloy, the instant claims do not exclude silicon alloys.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/15/2022